
	

113 HRES 345 IH: Recognizing the importance of nonprofit organizations and expressing support for designation of May 16, 2014, as National Nonprofit Day.
U.S. House of Representatives
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 345
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2013
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Rooney, Ms. Bordallo,
			 Mr. Buchanan,
			 Mr. Cartwright,
			 Mr. Castro of Texas,
			 Mr. Conyers,
			 Mr. Deutch,
			 Ms. Jackson Lee,
			 Mr. Honda,
			 Ms. Norton,
			 Mr. Horsford,
			 Mr. Lowenthal,
			 Ms. McCollum,
			 Mr. McGovern,
			 Mr. Peters of Michigan, and
			 Ms. Wilson of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the importance of nonprofit
		  organizations and expressing support for designation of May 16, 2014, as
		  National Nonprofit Day.
	
	
		Whereas an estimated 2,300,000 nonprofit organizations
			 operate in the United States;
		Whereas the nonprofit sector continues to grow in size and
			 scope;
		Whereas nonprofit organizations serve a vital role in
			 facilitating charitable giving and social action;
		Whereas the combined donations and volunteer hours of
			 individuals to nonprofit organizations are worth billions of dollars;
			 and
		Whereas May 16, 2014, would be an appropriate date to
			 designate as National Nonprofit Day: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the importance of nonprofit
			 organizations to the communities they serve, the issues they support, and the
			 economy of the United States; and
			(2)supports the
			 designation of National Nonprofit Day.
			
